Citation Nr: 1038169	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-35 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for rheumatic heart 
disease, to include on the basis of aggravation.  

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD) based on personal trauma and/or sexual assault.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1966 to 
July 1967.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a May 2005 rating action 
of the VARO in Sioux Falls, South Dakota that denied service 
connection for multiple disabilities including bipolar disorder, 
rheumatic fever, and PTSD based on personal assault.  

The Veteran was afforded a personal hearing at the RO in July 
2005.  The transcript is of record.  In October 2008, the Board 
denied service connection for bipolar disorder and remanded the 
remaining issues for additional development.  The case has been 
returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

A review of the record reveals that the Veteran has been 
receiving disability from the Social Security Administration 
(SSA) since July 1984.  (See, VA Report of Contact dated in March 
1992).  While it is unclear what disabilities were considered in 
this SSA determination, such records may prove relevant to the 
matters at hand.  When VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Masors v. Derwinski, 2 Vet. App. 
180 (1992).  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a determination 
with regard to SSA benefits, the records concerning that decision 
must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 
(2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As 
the SSA's disability determination and any related medical 
records have not yet been associated with the claims file, a 
remand is necessary to obtain these records.  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of SSA's disability determination on the Veteran's 
claim, as well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) with respect to requesting records from Federal 
facilities. 

Additionally the record reflects that the Veteran filed a claim 
for service connection for rheumatic fever residuals in December 
2004 which the RO denied as directly related to service and on 
the basis of aggravation.  In its October 2008 remand, the Board 
noted that appellant had not been provided adequate notice of the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No.106-
475, 114 Stat.2096 (2000) with respect to the issue of 
entitlement to service connection for residuals of rheumatic 
fever on the basis of aggravation.  The VCAA and its implementing 
regulations require that VA provide notice to claimants regarding 
information needed to complete an application for benefits, as 
well as specific notice regarding information or evidence 
required to substantiate a claim.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board pointed out that the RO 
sent a VCAA notice letter to the Veteran in February 2005 which 
only addressed service connection for residuals of rheumatic 
fever as directly related to service and that the Veteran must be 
given adequate notice with respect to all aspects of this issue 
on appeal.  In December 2008, the RO provided the Veteran with a 
VCAA notice letter; however the letter again only addressed 
direct service connection and did not discuss aggravation of a 
pre-existing disorder as was requested by the Board.  A remand of 
this claim is necessary to ensure compliance with the prior Board 
remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Finally, in his August 2010 argument, the Veteran's 
representative argued that subsequent to the Board's remand two 
folders of VA outpatient treatment records were associated with 
the file and that the RO did not address this evidence in the 
March 2010 supplemental statement of the case (SSOC).  The Board 
notes that the evidence was listed in the evidence portion of the 
SSOC, but was not addressed in the reasons and bases section of 
the SSOC.  An SSOC must contain a summary of the evidence and 
applicable law and regulations considered pertinent to issues on 
appeal.


Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration (SSA) the records pertinent 
to the appellant's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  If medical evidence utilized in 
processing such claim is not available, 
that fact should be documented by SSA and 
such notice entered in the claims folder.  

2.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2009) and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) are fully met with respect to 
the issue of entitlement to service 
connection for residuals of rheumatic 
fever, to include on the basis of 
aggravation.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case which includes discussion of the 
evidence added to the file since the 
Board's October 2008 remand, and be 
provided an opportunity to respond.  The 
claim should be returned to the Board as 
warranted.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


